DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending in the application.
	In the Preliminary Amendment filed 23 April 2020, claims 1-13 and 15 were amended.  These amendments have been entered.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “decorative layer” of claim 14 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 5, and 11 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 1:  The final paragraph of claim 1 should be amended as follows in order to remain consistent with the lack of use of ref. nos. throughout the rest of the claims:
--the cylindrical locking part is configured to be displaceable in an axial direction  of the cylindrical locking part during a locking of the first panel to the second panel.--
Re Claim 4:  Claim 4 should be amended as follows in order to clarify which “locking groove from claim 1 is meant to be referenced:
--4.  The set of panels as claimed in claim 1, wherein the locking surface of the locking groove is a part of a bottom surface of the locking groove.--
Re Claim 5:  Claim 5 should be amended as follows in order to clarify which “locking groove from claim 1 is meant to be referenced:
--5.  The set of panels as claimed in claim 1, wherein the locking surface of the locking groove is a part of a funnel shaped bottom of the locking groove.--
	Re Claim 11:  Claim 11 should be amended as follows:
--11.  The set of panels as claimed in claim 10, wherein the locking part  has an elongated shape, where a  length is greater than a width.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:  The phrase "such as" in line 15 of claim 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For examination purposes for this Office Action only, the Examiner will interpret the limitations immediately following the phrase “such as” as optional, and not necessarily required to meet the limitations of the claim.
Clarification and correction are required. 
Re Claims 2-15:  These claims are considered indefinite because they depend from indefinite claim 1.
Re Claim 7:  The phrases "preferably" and “such as” in lines 2 and 3 of claim 7 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For examination purposes for this Office Action only, the Examiner will interpret the limitations immediately following the phrases "preferably" and “such as” as optional, and not necessarily required to meet the limitations of the claim.
Clarification and correction are required. 
Re Claim 13:  The phrase "such as" in line 3 of claim 13 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For examination purposes for this Office Action only, the Examiner will interpret the limitations immediately following the phrase “such as” as optional, and not necessarily required to meet the limitations of the claim.
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent Application Publication 2013/0048632).
	Re Claim 1, as best understood by the Examiner:  Chen discloses a set of panels comprising a first panel (12) with a first main plane and a second panel (11) with a second main plane, wherein the first main plane is essentially perpendicular to the second main plane in a locked position (see Fig. 2) of the first and the second panel and a junction plane (see “J” in the Examiner-Annotated Fig. 4 below) is extending between the first main plane and the second main plane, wherein the junction plane is in the locked position extending from an inner corner to an outer corner (see annotated Fig. 4 below) of the first and the second panel (12, 11), wherein the first and the second panel comprise a mechanical locking device (comprising positioning elements 63 and fasteners 61; see Fig. 1) which is configured for locking a first junction plane surface (at 22, 24; Fig. 1; see note below) of the first panel to a second junction plane surface  (at 21, 23; Fig. 1; see note below) of the second panel at the junction plane, wherein the mechanical locking device comprises a rod-shaped element (63) at the first or second junction plane surface configured to cooperate with an element groove (231, 241; Fig. 5) at the opposite junction plane surface for locking the first and the second panel in a first direction (a horizontal direction in Fig. 5) which is perpendicular to the first main plane (of panel 12), wherein: 
the first or second junction plane surface comprises at least one locking groove (51; see Figs. 1 and 44), such as an essentially cylindrical locking groove, and at the opposite junction plane surface at least one locking part (fastener 61 in combination with spring 71) configured to be inserted into the locking groove (51) and 
the locking part comprises a locking surface (the outer surface of fastener 61 in Fig. 4) configured to cooperate with a locking surface (the surface of hole 51 in Fig. 4) of the locking groove (51) to lock the first and the second panel in a second direction (a vertical direction in Fig. 4), 
the locking part (61) is of a cylindrical shape (see Fig. 1), and the cylindrical locking part (61) is configured to be displaceable in an axial direction (91; Fig. 4) of the cylindrical locking part during a locking of the first panel (12) to the second panel (11). 
note:  Examiner notes that, while the surfaces shown at 21, 23, 22, and 24 do not necessarily extend along the “junction plane”, they still properly read on the claimed “junction plane surfaces” because they are located at the junction plane.  The claim does not require that the junction plane surfaces extend along the junction plane.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    PNG
    media_image1.png
    426
    490
    media_image1.png
    Greyscale

	Re Claim 2:  Chen discloses a set of panels, wherein the locking part (61, 71) is flexible (due to spring 71).
	Re Claim 3:  Chen discloses a set of panels, wherein the angle between the junction plane (see “J” in the Examiner-Annotated Fig. 4 above) and the first main plane (of panel 12) is about 45°.
	Re Claim 4:  Chen discloses a set of panels, wherein the locking surface (the surface of hole 51) is a part of a bottom surface (for example, the lower surface of hole 51 in Fig. 4) of the locking groove (51).
	Re Claim 5:  Chen discloses a set of panels (see the embodiment of Fig. 9), wherein the locking surface (the surface of hole 51 in Fig. 9) is a part of a funnel shaped bottom of the locking groove (the locking groove 51 being funnel-shaped in the embodiment of Fig. 9 due to the narrowing of the opening caused by neck opening 51; Examiner notes that the term “funnel” can be defined as “an object with a wide, circular top and a narrow short tube at the bottom”; https://www.collinsdictionary.com/us/dictionary/english/ funnel; accordingly, the locking groove 51 of the embodiment of Fig. 9 can be considered “funnel-shaped” since it is formed with a wide, circular top at the hole 51 and a narrow short tube at neck opening 511).
	Re Claim 6:  Chen discloses a set of panels, wherein the mechanical locking device comprises a number of rod-shaped elements (positioning elements 63; Fig. 1) and a number of locking parts (fasteners 61), wherein the number of rod-shaped elements is equal or greater than the number of locking parts (in this case, there being two positioning elements 63 and one fastener 61 at each intersections between adjacent panels).
	Re Claim 8:  Chen discloses a set of panels, wherein the locking part (61, 71) comprises an elastic part (spring 71).
	Re Claim 9:  Chen discloses a set of panels, wherein the rod-shaped element (63) is of an essentially cylindrical shape (see Fig. 1).
	Re Claim 10:  Chen discloses a set of panels, wherein the locking part (671, 71) is arranged in a locking part groove (41; see Fig. 4).
	Re Claim 11:  Chen discloses a set of panels, wherein the locking part (61, 71) has an elongated shape, where a length (L) is greater than a width (W).
	Re Claim 12:  Chen discloses a set of panels, wherein the locking part (61, 71) during assembly of the first and the second panel (12, 11) is configured to flex in the depth direction (along axis 91; Fig. 4) of the locking part groove (41).
Re Claim 14:  Chen discloses a set of panels (see Fig. 11), wherein the first or second panel (panel 10; Examiner notes that panel 10 in Fig. 11 can be considered the “second panel” since it is essentially identical to panel 11 and meets all the claim requirements of the “second panel”) comprises a decorative layer (bottom panel 13, attached to panel 10).
	Re Claim 15:  Chen discloses a set of panels, wherein the first junction plane surface and/or the second junction plane surface comprises an edge groove (for example, at recession 32; Fig. 1) which is configured to minimize the risk of a gap between the first and the second panel (12, 11) at the inner and/or the outer corner (see annotated Fig. 4 above) in the locked position of the first and the second panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 2013/0048632), as applied to claims 1-6, 8-12, and 14-15 above and further in view of Derelov (US Patent 9,458,634).
Re Claim 7, as best understood by the Examiner:  Chen, as applied to claim 1 above, discloses a set of panels significantly as claimed except wherein the locking part comprises polymer material, preferably with an enforcement, such as glass fiber or a metal.  Rather, Chen appears to be silent as to the material of the locking part.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
Further, Derelov teaches the use of a set of panels comprising a first panel (2; see Fig. 4A) and a second panel (4), wherein a junction surface comprises at least one locking part (30) configured to lock the first and second panel together in a direction, and further wherein the locking part (30) comprises polymer material (see Col. line 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that the locking part comprises polymer material, as taught by Derelov, for the purpose of, for example, optimizing strength and weight characteristics, and the selection of such a material, known in the art, would have been within the skill of the art. 
Re Claim 13, as best understood by the Examiner:  Chen, as applied to claim 1 above, discloses a set of panels significantly as claimed except wherein the first and/or the second panel comprises a wood fiber based material, such as one or more of HDF, MDF, plywood, solid wood or particleboard, or a reinforced plastic board or a wood fiber composite board.  Rather, Chen appears to be silent as to the material of the panels.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
Further, Derelov teaches the use of a set of panels comprising a first panel (2; see Fig. 4A) and a second panel (4), and further wherein the first and/or the second panel comprises a wood fiber based material, such as one or more of HDF, MDF, plywood, solid wood or particleboard, or a reinforced plastic board or a wood fiber composite board (“The core of the panels may be a wood-based core, preferably made of MDF, HDF, OSB, WPC, plywood or particleboard”; see Col. 2 lines 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that the first and/or the second panel comprises a wood fiber based material, such as one or more of HDF, MDF, plywood, solid wood or particleboard, or a reinforced plastic board or a wood fiber composite board, as taught by Derelov, for the purpose of, for example, optimizing strength and weight characteristics, and the selection of such a material, known in the art, would have been within the skill of the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678